Citation Nr: 9910974	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-28 827	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.


FINDINGS OF FACT

1.	The veteran in this case had recognized active service 
as a member of the Philippine Scouts from May 1946 to April 
1949.

2.	A Certificate of Death reflects that the veteran died on 
August [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the 
merits of this claim.  38 U.S.C.A. § 7104(a) (West Supp. 
1998); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. § 20.1302(1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.




		
	                 THOMAS J. DANNAHER
	         Member, Board of Veterans' Appeals



 

